Citation Nr: 0033194	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal. 

Although the RO and the veteran's representative have 
characterized the issue on appeal as entitlement to service 
connection for esotropia/exanopsia of the right eye, the 
Board is of the opinion that the issue is more appropriately 
initially characterized in terms of whether new and material 
evidence has been submitted.  Any error in these regards is 
harmless and the veteran was not prejudiced in light of the 
decision below.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for July 19, 2000.  Notice of the 
hearing was mailed to the veteran's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  In the absence of a request for 
rescheduling and without good cause being shown, the request 
for the hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2000). 


FINDINGS OF FACT

1.  In an unappealed decision in July 1976, the RO denied a 
claim of entitlement to service connection for a right eye 
injury.

2.  Some of the evidence received subsequent to the July 1976 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for an eye injury.



CONCLUSIONS OF LAW

1.  The July 1976 rating decision, which denied a claim of 
entitlement to service connection for a right eye injury, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a right eye injury has been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a right eye disability 
was previously denied by an unappealed RO decision of July 
1976 on the basis that a right eye injury was not 
demonstrated by the record.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Medical evidence associated with the claims file since that 
prior decision demonstrates that the veteran presently 
suffers from an eye disability, variously diagnosed, as more 
fully set forth below.  A doctor of optometry associated loss 
of vision and resulting esotropia to trauma in service in a 
letter dated in August 1995.

The veteran's statements that his eye problems are related to 
service do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
nor do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

The Board observes, nevertheless, that the medical evidence 
associated with the claims file since the 1976 rating, is new 
to the record, and demonstrates eye pathology, which the 
physician relates to trauma sustained in service.  In view of 
the less stringent standard for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran 
incurred a back disability in service.  Accordingly, the 
veteran's claim is reopened.

The next step is to review all the evidence and readjudicate 
the claim.  Service connection may be granted for a disorder 
that was incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
may also be service connected.  38 C.F.R. § 3.310.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

The Board notes that service records are silent as to any 
complaints or treatment for eye trauma in service and, thus, 
conflict with the history as provided by the veteran in 1995.  
It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye injury is 
reopened.  To this extent, the appeal is granted.


REMAND

On the veteran's entrance examination for military service in 
December 1942, he reported a defect to his right eye.  
However, no eye abnormalities were identified on the 
associated clinical examination.  On his separation 
examination in January 1946, convergent strabismus right eye 
amblyopia and exanopsia right eye was identified, along with 
a conclusion that the condition existed prior to service.  
The conclusion was without any rationale.

As noted above , the veteran submitted an August 1995 letter 
from a doctor of optometry to the effect that the veteran 
provided a history of trauma in World War II that resulted in 
loss of vision to the right eye and a resulting esotropia.  

Originally, this claim also included an issue of increased 
rating for malaria, and, accordingly, the RO afforded a VA 
systemic examination, primarily to address the history of 
malaria.  The malaria claim was subsequently withdrawn.  
Nevertheless, an eye examination was not afforded.

In the context of the 1976 claim, the veteran advanced his 
claim on the basis that he injured his right eye in 1945 when 
he hit his right eye on a compressor and sustained a loss of 
vision.  The veteran is currently advancing his claim 
principally on the basis that he was struck in the face by a 
rifle butt when his tent was attacked by a Japanese sniper 
and three of his buddies were stabbed and killed. 

The RO concluded in the November 1995 rating on appeal that 
esotropia/exanopsia were congenital conditions for which 
service connection was not warranted.  Congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
Notwithstanding, a determination that esotropia/exanopsia 
were congenital conditions made by a medical professional is 
not identified.  The VA must consider medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  The Board is of the 
opinion that additional development is warranted.  

According to a December 1996 statement in support of claim, 
the VA medical center in Palm Beach is in possession of all 
the veteran's medical records.  Such records have not been 
associated with the claims file, however.  The VA's statutory 
duty to assist includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the claimant's application.  

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that were made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include obtaining the 
following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished information sufficient to locate 
such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion will be regarded as 
being necessary to make a decision on a claim if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)- 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence to make a decision on the claim. 

The veteran is advised that he should attempt to obtain a 
statement(s) from any surviving individuals who could 
corroborate his alleged right eye injuries.  The appellant is 
also hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment (along 
with the approximate dates of treatment) 
pertaining to his eye conditions.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record. 

2.  The RO should request that the 
veteran provide information as to the 
right eye injurie(s) sustained in 
service, including the alleged head 
trauma received from a Japanese soldier.  
The veteran should be requested to 
provide detailed information regarding 
specific dates, locations, and names of 
fellow servicemembers who were killed 
when he was attacked by the enemy 
soldier.

Upon receipt of the requested 
information, the RO should undertake 
additional development including 
obtaining, from the National Personnel 
Records Center, any additional personnel 
records of the veteran, concerning his 
active duty, as well as morning reports 
and unit histories concerning the 
veteran's unit.  All records obtained 
should be associated with the veteran's 
claims file.

3.  If the search for records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claims 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that the RO made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

4.  The veteran should also be scheduled 
for an eye examination by appropriate VA 
specialists in order to determine the 
nature and extent of his claimed right 
eye disabilities.  The veteran's claims 
folder should be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
Any diagnostic studies or special tests 
should be performed as deemed appropriate 
by the specialist.

The examiner should identify all eye 
abnormalities present and distinguish 
defects that are of developmental or 
congenital origin, if any, from any that 
are acquired disorder(s).  If any 
developmental or congenital abnormalities 
are identified, the examiner should 
express an opinion as to whether it is as 
likely as not that any such disorder was 
aggravated, beyond the natural progress 
of the condition, during the veteran's 
active military service.  A complete 
rationale for any opinions expressed 
should be included in the examination 
report.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above including compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the RO should review the record 
as developed.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a right eye 
disability.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 

office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. M. BARNARD
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


